DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
     The information disclosure statements (IDS) submitted on 01/24/2020 and 07/29/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
     The disclosure is objected to because of the following informalities:
In line 1 of page 8: “A components B in the image data 40 is different in position” should read “A component B in the image data 40 is different in position”.
Appropriate correction is required.

Claim Objections
     Claim(s) 1, 2 and 5 are objected to because of the following informalities:  
In both claims 1 and 5, last line:  “a difference between the captured image data and the image data” should read “a difference between the captured image and the generated image data”;
In claim 2, line 2: “to process either one of the captured image data and the image data” should read “to process either one of the captured image data and the generated image data”. 
Appropriate correction is required.

Claim Interpretation
     The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

     The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

     The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

-	In claim 1, line 2: “an area specifying unit configured to […] specify”
-	In claim 1, line 9: “a difference specifying unit configures to specify”
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
       A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on   sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1 – 5 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kahn et al. ("Towards Precise Real-Time 3D Difference Detection for Industrial Application", 2013).
     Regarding claim 1, Kahn teaches an object checking device (see abstract and see term “hand-held depth camera”; also see paragraph 4 of section 1, p. 1116 disclosing the technical feature related to checking objects) comprising:
an area specifying unit (see the block “calculate pose of the depth camera” in Fig 2, corresponding to identifying an angle of view) configured to, on a basis of a feature part extracted from captured image data obtained by capturing an object (see Fig. 1(a)), specify an area (see section 3, p.1118, left col.; teaching pose estimation with different approaches) in three-dimensional ( 3D) model data of the object (see Fig. 1(b) and the block “3D model” in Fig. 2), the area corresponding to the captured image data (see the arrows under the block “calculate pose of depth camera” showing correspondence between the area or angle of view or pose of the 3D model and the area of the raw captured image);
an image generator (see the block “create synthesized depth image” of fig. 2) configured to generate image data of the specified area from the 3D model data (see lines 2-4 of sec. 2.2, p.1117, right col., “the 3D model is rendered … to acquire an artificial depth image.”); and 
a difference specifying unit (see the block “3D Difference Calculation” of Fig.2) configured to specify a part in which there is a difference between the captured image data and the image data (see Fig. 1(d) of Fig.1 showing 3D visualization of the detected differences between a raw image depth acquired by the depth camera and the artificial image depth generated from the 3D model).
     Regarding claim 2, Kahn further teaches the limitation of the object checking device according to claim 1, further comprising:
a differentiation processor (see the term “pixel wise representation/Visualization” in Fig. 2) configured to process either one of the captured image data and the image data such that the part in which the difference exists can be specified (the result of the visualization is shown in Fig. 1(d) wherein the difference is specified using visualization with color based augmentation of the depth camera’s intensity image).
     Regarding claim 3, Kahn also teaches the limitation of the object checking device according to claim 1, further comprising:
a model processor (see the term “Synthesized Depth Image pf Virtual 3D Model) configured to process the 3D model data such that a first area to which the captured image data corresponds and a second area to which no captured image data corresponds can be specified in the 3D model data ( the result of the synthesized depth image of the virtual 3D model is seen in Fig. 1(b) showing a first area in blue  and a second area in other color that blue such as the base part and surroundings of the brick 3D model).
     Regarding claim 4, Examiner notes that the claim recites the same limitation as recited in claim 3.
     Kahn teaches the limitation according to claim 3 – see rejection above.
     Accordingly, claim 4 is also rejected under U.S.C. 102(a)(1) as being anticipated by Kahn. 
     Regarding claim 5, Examiner notes that the claim recites  an object checking device comprising circuitry configured to, on a basis of a feature part extracted from captured image data obtained by capturing an object, carry out the limitation according to claim 1.
     Kahn teaches the limitation according to claim 1 – see rejection above.

     Accordingly, claim 5 is also rejected under U.S.C. 102(a)(1) as being anticipated by Kahn. 

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
     Toshihiro et al. (JP2017172984 A) discloses an appearance inspection system capable of accurately performing appearance inspection on a detected object in a short period of time.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE NOEL Y. ZANETSIE whose telephone number is (571)272-4663.  The examiner can normally be reached on Monday - Friday 8:00 am - 4:00 pm.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/CLAUDE NOEL Y ZANETSIE/Examiner, Art Unit 2669                                                                                                                                                                                                        /CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669